Case: 12-60223        Document: 00512342461          Page: 1     Date Filed: 08/15/2013




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                               FILED
                                                                            August 15, 2013
                                    No.12-60223
                                 USDC No. 3:11-CV-124                        Lyle W. Cayce
                                                                                  Clerk

FRANK ADAM SEIGFRIED,

                                                    Plaintiff-Appellant

v.

SOCIAL SECURITY ADMINISTRATION,

                                                    Defendant-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi


Before OWEN, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Frank Adam Seigfried, Mississippi prisoner # L2329, seeks leave to
proceed in forma pauperis (IFP) on appeal in his action for judicial review of a
decision of the Social Security Administration denying his request for review
of an administrative law judge’s ruling that he was not entitled to disability
insurance benefit payments under the Social Security Act. Citing 20 C.F.R.
§ 404.468, the district court revoked Seigfried’s IFP status and ordered that
Seigfried pay filing costs or have the suit dismissed as frivolous, reasoning that

        * Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-60223      Document: 00512342461     Page: 2   Date Filed: 08/15/2013

                                   No. 12-60223

as an incarcerated felon he is ineligible to receive Social Security benefit
payments. Seigfried appealed timely from that order.
         The district court’s order denying Seigfried leave to proceed IFP in the
district court is a final appealable order. See Roberts v. United States District
Court, 339 U.S. 844, 845 (1950); Baugh v. Taylor, 117 F.3d 197, 201 (5th Cir.
1997). By moving for leave to proceed IFP in this court, Seigfried challenges
the district court’s certification that his appeal from the order denying leave
to proceed IFP in the district court is not taken in good faith because it is
frivolous. See Baugh, 117 F.3d at 202; 28 U.S.C. § 1915(a)(3); FED. R. APP. P.
24(a).
         Seigfried’s contention that § 404.468 does not bar a challenge to the
denial of Social Security benefit payments for a period of disability preceding
incarceration is not “based on an indisputably meritless legal theory;”
therefore, his position is not frivolous. Neitzke v. Williams, 490 U.S. 319, 325
(1989); see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Seigfried has
demonstrated that he is financially eligible to proceed IFP on appeal. See
Howard, 707 F2d at 220. His motion for leave to proceed IFP on appeal is
therefore meritorious. See Baugh, 117 F.3d at 202. Accordingly, Seigfried’s
motion to proceed IFP on appeal is granted, the district court’s order denying
Seigfried leave to proceed IFP in the district court is vacated, and the case is
remanded for further proceedings.
         IFP MOTION GRANTED; VACATED AND REMANDED.




                                         2